DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 08/18/2021, with respect to claims 1-8, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-8 under 35 U.S.C. § 101, 102, and 103 has been withdrawn and the claims are allowed.
Allowable Subject Matter
Claims 1-8 are allowed. The closest prior art fails to explicitly disclose teach or suggest the claims as a whole. The prior art fails to make obvious or disclose an apparatus, method and non-transitory computer-readable storage medium storing a program wherein user information is acquired on a first and second user, including a departure place and destination place of the users. In addition, the destination place of the first user is the departure place of the second user.   Furthermore, and most importantly, the multiple users may drive a vehicle allowing for either a second driver to take over, or a first driver to be notified of an unavailable vehicle. Furthermore, if there is no second user able to move by driving the first vehicle from the destination place of the first user as the departure place of the second user, the control unit is configured notify the first user that the first vehicle is unavailable. The combination of claim elements as a whole are not disclosed or obvious over the prior art and are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669